DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.

Due to the current amendments, the arguments related to the rejection of claims under 35 USC 102 and 103 are moot. Please see updated rejection below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 18-20 are related to a system, and claims 1-10 are also related to a method (i.e., a process) and claims 11-17 recites a method. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 18 includes limitations that recite at least one abstract idea. Specifically, independent claim 18 recites:

A system, comprising: 
a display; and 
Docket No. 600491-US-1a computing device operably coupled to the display and storing instructions executable to: 
initiating a workflow tracker to track a medical imaging workflow for the patient;
 generating a timeline of various workflows associated with the patient;
updating the workflow tracker in real-time as the patient progresses through the medical imaging workflow; and 
outputting a graphical user interface (GUI) for display on the display device, the GUI including an indication of the imaging workflow progress as determined by the workflow tracker; 
wherein the GUI includes a plurality of control buttons corresponding to each step in the medical imaging workflow and when the patient workflow timeline is requested, the workflow tracker identifies all of the workflow data stored for the patient to generate and output a comprehensive workflow report..

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because tracking a medical imaging workflow for a patient and then updating the progress of the workflow as the progress of the procedure caries on and to generate a patient workflow report when requested are steps in managing the care of a patient, and thus constitute managing human interactions. 

Additionally, claim 11 recites initiating a workflow tracker for the user; monitoring a current step in a user workflow via the workflow tracker; determining a next step in the user workflow via the workflow tracker, wherein the determining is based on the specific user and the related workflow based on the user's care provider role; which additionally recite managing interactions for observing and managing the care of the patient. 

The abstract idea recited in claim 1 is similar to that of claim 11.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2-4, 6, and 7  recite further steps for updating and observing the trend of the imaging procedure and further determines and recommends the next action after the exam by using a model and then generating a report constitute managing human interactions. Claims 12, 13, and 19 recite similar steps.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
a display; and 
Docket No. 600491-US-1a computing device operably coupled to the display and storing instructions executable to: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
receiving an indication that a patient has been admitted for medical imaging, and in response (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.), initiating a workflow tracker to track a medical imaging workflow for the patient; 
generating a timeline of various workflows associated with the patient;
updating the workflow tracker in real-time as the patient progresses through the medical imaging workflow; and 
outputting a graphical user interface (GUI) for display on the display device, the GUI including an indication of the imaging workflow progress as determined by the workflow tracker (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ); 
wherein the GUI includes a plurality of control buttons corresponding to each step in the medical imaging workflow (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) and when the patient workflow timeline is requested, the workflow tracker identifies all of the workflow data stored for the patient to generate and output (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ) a comprehensive workflow report..

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a system with a display, a memory storing an executable program and a processor and the use of a GUI includes controls that correspond to each step of the workflow, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of receiving an indication that a patient has been admitted for medical imaging, and in response, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitations of outputting a graphical user interface (GUI) for display on the display device, the GUI including an indication of the imaging workflow progress as determined by the workflow tracker and output a comprehensive workflow report, these are merely post-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely generating an indication of the abstract idea via generic computer components is determined to be an insignificant application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage a patient examination workflow, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).



The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 2-10, 12-17, and 19-20 recite the computer interface as previously recited in the independent claims, including claims 8, 9, 16, 17 that recite data gathering steps of gathering additional information. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a system with a display, a memory storing an executable program and a processor and the use of a GUI includes controls that correspond to each step of the workflow, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of receiving an indication that a patient has been admitted for medical imaging, and in response, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

Regarding the additional limitation of outputting a graphical user interface (GUI) for display on the display device, the GUI including an indication of the imaging workflow progress as determined by the workflow tracker and output a comprehensive workflow report, these are merely post-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Merely generating an indication of the abstract idea via generic computer components is determined to be an insignificant application.



For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10-11 and 13-18 are rejected under 35 USC 103 as being unpatentable over US 2016/0203277 A1 to Okabe et al. (“Okabe”) in view of US 2021/0295985 A1 to Prokle et al. (“Prokle”):

Regarding claim 1:
Okabe teaches A healthcare system embodied on a non- transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the device to perform the steps of: receiving an indication that a patient has been admitted for an exam, and ([0069, 0101]- the system indicates when a patient is admitted to a hospital, examination data can be tracked. Figure 19 shows an date with an imaging sequence to indicate they have been admitted to do the examination)
in response, initiating a workflow tracker for the patient; ([0099]- Figure 7 shows how the progress of the medical examination is tracked for the patient )
updating the workflow tracker in real-time as the patient progresses through the exam; and ([0100]- progress status of the examination can be tracked by the system. [0199]- the results of an exam (such as an ECG) can be automatically displayed, indicating an update to the workflow tracker in real-time)
outputting a graphical user interface (GUI) for display on a display device, the GUI including an indication of current exam progress … as determined by the workflow tracker. ([0078]- system is done on a GUI. [0101, 0102]- Figure 8, for example, shows the 
Okabe however does not teach:
predicting one or more next steps in the patient workflow, wherein different predicted next steps may be provided depending on workflow related to one of a plurality of care providers;
[outputting a graphical user interface (GUI) for display on a display device, the GUI including the] predicted next step
Prokle however teaches before the effective filing date of the current invention that a patient can have access to a timeline that tracks the workflow of the patient in an outpatient procedure such as an MRI examination [0020]. The system has an analytics engine that can be used to make predictions of time projections for the time phases of the examination procedure [0021] . The engine is used to predict the future patient workflow based on factors such as procedure time lengths and resource availability of nurses (this is interpreted as predicting the next steps in the patient workflow based on workflow related to one of a plurality of care providers) [0042]. The timeline which includes the predicted projections can be displayed on a device via an user interface [0021].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the timeline workflow prediction of Prokle into the system of Okabe because effective timeline predictions for a patient’s workflow provides better compliance and workflow for the hospital as described in the highlighted problems in [0004] of Prokle.


Okabe/Prokle teaches all of the limitations of claim 1. Okabe further teaches wherein updating the workflow tracker in real-time as the patient progresses through the exam comprises updating the workflow tracker to indicate acquisition of one or more diagnostic images from a medical imaging device is complete. ([0093]- Figure 7 shows a status updated of an examination procedure as being placed in the system along with date and time, and shows a “performed” status which includes a CT diagnostic image for example)

Regarding claim 3:
Okabe/Prokle teaches all of the limitations of claim 2. Okabe further teaches wherein updating the workflow tracker in real-time as the patient progresses through the exam comprises updating the workflow tracker to indicate review of the one or more diagnostic images is to be performed. ([0093]- Figure 7 shows a status updated of an examination procedure as being not checked (not checked indicating it needs to be performed), which includes a CT diagnostic image for example)

Regarding claim 4:
Okabe/Prokle teaches all of the limitations of claim 3. Okabe further teaches wherein updating the workflow tracker in real-time as the patient progresses through the exam comprises updating the workflow tracker to indicate the review of the one or more diagnostic images is complete. ([0093]- Figure 7 shows a status updated of an examination 

Regarding claim 8:
Okabe/Prokle teaches all of the limitations of claim 3. Okabe further teaches further comprising, responsive to a user input, outputting an information window for display on the display device, the information window including additional information related to the exam. ([0149]- Figure 19 shows an expanded view of multiple date and times of exam imaging, showing the picture and report window for each procedure (this is the additional information).)

Regarding claim 9:
Okabe/Prokle teaches all of the limitations of claim 8. Okabe further teaches wherein the additional information comprises one or more of: a number of diagnostic images acquired, a location where the one or more diagnostic images were acquired, a date of when the one or more diagnostic images were acquired, a protocol according to which the one or more diagnostic images were acquired, and care provider information. ([0149]- Figure 19 shows an expanded view of multiple date and times of exam imaging, showing the picture and report window for each procedure (this is the additional information). As shown, this part of the interface shows a number of images acquired and the date and time they were acquired)

Regarding claim 10:
Okabe/Prokle teaches all of the limitations of claim 1. Okabe further teaches outputting one or more notifications for one or more care providers, the one or more notifications indicating a certain phase of the exam has been completed and/or indicating a certain phase of the exam is to be performed next. ([0190]- a comment indicates the progress status of the procedure is shown to the user and shows the exam as being “completed” when it is completed, for example.)

Regarding claim 11:
Okabe teaches A healthcare system embodied on a non- transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the device to perform the steps of: in response to a user initiating a medical exam for a patient, initiating a workflow tracker for the user; ([0069, 0101]- the system indicates when a patient is admitted to a hospital, examination data can be tracked. Figure 19 shows an date with an imaging sequence to indicate they have been admitted to do the examination)
monitoring a current step in a user workflow via the workflow tracker; ([0100]- progress status of the examination can be tracked by the system. [0199]- the results of an exam (such as an ECG) can be automatically displayed, indicating an update to the workflow tracker in real-time)
Okabe however does not teach:
determining a next step in the user workflow via the workflow tracker wherein the determining is based on the specific user and the related workflow based on the user's care provider role; and 
indicating, via a workflow tracker interface of a display device, the current status of the user workflow in real-time and the determined next step.
Prokle however teaches before the effective filing date of the current invention that a patient can have access to a timeline that tracks the workflow of the patient in an outpatient procedure such as an MRI examination [0020]. The system has an analytics engine that can be used to make predictions of time projections for the time phases of the examination procedure [0021] . The engine is used to predict the future patient workflow based on factors such as procedure time lengths and resource availability of nurses (this is interpreted as predicting the next steps in the patient workflow based on workflow related to the provider’s role) [0042]. The timeline which includes the predicted projections with the most current status on the timeline can be displayed on a device via an user interface [0021].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the timeline workflow prediction of Prokle into the system of Okabe because effective timeline predictions for a patient’s workflow provides better compliance and workflow for the hospital as described in the highlighted problems in [0004] of Prokle.

Regarding claim 13:
Okabe/Prokle teaches all of the limitations of claim 11. Okabe further teaches further comprising: in response to the user completing each step in the user workflow, outputting one or more notifications for one or more care providers, the one or more notifications indicating a corresponding step of the exam has been completed and/or indicating a subsequent step of the exam is to be performed next. ([0190]- a comment indicates the progress status of the procedure is shown to the user and shows the exam as being “completed” when it is completed, for example.)

Regarding claim 14:
Okabe/Prokle teaches all of the limitations of claim 11. Okabe further teaches wherein the workflow tracker interface includes a plurality of control buttons, each of the plurality of control buttons corresponding to a workflow step in the user workflow. ([0078]- use of a GUI. [0183]- shows a pop-up window that can be given with a mouse click (a control button is clicked on the UI) on the timeline)

Regarding claim 15:
Okabe/Prokle teaches all of the limitations of claim 14. Okabe further teaches further comprising: visually indicating, via the workflow tracker interface, a current status of one or more steps in the user workflow. ([0101, 0102]- Figure 8, for example, shows the status of the progress of an exam. [0100]- status of a viewed exam and the progress is given a text update such as “checked” and shown in Figure 7)

Regarding claim 16:
Okabe/Prokle teaches all of the limitations of claim 15. Okabe further teaches further comprising, responsive to a user input, outputting an information window for display on the display device, the information window including additional information related to one or more of the patient, the exam, and a tracked workflow of the patient, wherein the tracked workflow of the patient includes the user workflow. ([0149]- Figure 19 shows an expanded view of multiple date and times of exam imaging, showing the picture and report window for each procedure (this is the additional information).)

Regarding claim 17:
Okabe/Prokle teaches all of the limitations of claim 15. Okabe further teaches wherein the additional information comprises one or more of: a number of diagnostic images acquired, a location where the one or more diagnostic images were acquired, a date of when the one or more diagnostic images were acquired, a protocol according to which the one or more diagnostic images were acquired, and care provider information. ([0149]- Figure 19 shows an expanded view of multiple date and times of exam imaging, showing the picture and report window for each procedure (this is the additional information). As shown, this part of the interface shows a number of images acquired and the date and time they were acquired)

Regarding claim 18:
Okabe teaches a system, comprising: a display; and a computing device operably coupled to the display and storing instructions executable to: receiving an indication that a patient has been admitted for medical imaging, and ([0069, 0101]- the system indicates when a patient is admitted to a hospital, examination data can be tracked. Figure 
in response, initiating a workflow tracker to track a medical imaging workflow for the patient; ([0099]- Figure 7 shows how the progress of the medical examination is tracked for the patient)
updating the workflow tracker in real-time as the patient progresses through the medical imaging workflow; and ([0100]- progress status of the examination can be tracked by the system. [0199]- the results of an exam (such as an ECG) can be automatically displayed, indicating an update to the workflow tracker in real-time)
outputting a graphical user interface (GUI) for display on the display device, the GUI including an indication of the imaging workflow progress as determined by the workflow tracker; ([0101, 0102]- Figure 8, for example, shows the status of the progress of an exam. [0100]- status of a viewed exam and the progress is given a text update such as “checked” and shown in Figure 7)
wherein the GUI includes a plurality of control buttons corresponding to each step in the medical imaging workflow. ([0078]- use of a GUI. [0183]- shows a pop-up window that can be given with a mouse click (a control button is clicked on the UI) on the timeline)
Okabe however does not teach:
generating a timeline of various workflows associated with the patient;
and when the patient workflow timeline is requested, the workflow tracker identifies all of the workflow data stored for the patient to generate and output a comprehensive workflow report.
Prokle however teaches before the effective filing date of the current invention that a patient can have access to a timeline that tracks the workflow of the patient in an outpatient procedure such as an MRI examination [0020]. The system has an analytics engine that can be used to make predictions of time projections for the time phases of the examination procedure [0021] . The engine is used to predict the future patient workflow based on factors such as procedure time lengths and resource availability of nurses (this is interpreted as predicting the next steps in the patient workflow based on workflow related to the provider’s role) [0042]. The most up-to-date information can be used to update the timeline, indicating various workflows can be generated depending on the input information [0042]. The timeline which includes the predicted projections with the most current status on the timeline can be displayed on a device via an user interface (this is interpreted as the comprehensive workflow report) [0021].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the timeline workflow prediction of Prokle into the system of Okabe because effective timeline predictions for a patient’s workflow provides better compliance and workflow for the hospital as described in the highlighted problems in [0004] of Prokle.

Claims 5-7, 12, and 19 are rejected under 35 USC 103 as being unpatentable over US 2016/0203277 A1 to Okabe et al. (“Okabe”) in view of US 2021/0295985 A1 to Prokle et al. (“Prokle”) in further view of US 2013/0090946 A1 to Foo et al. (“Foo”): 

Regarding claim 5:
Okabe/Prokle teaches all of the limitations of claim 4. Okabe however does not teach:
outputting a notification for display on the display device including a recommended next action, the notification output during review of the one or more diagnostic images and/or upon completion of the review of the one or more diagnostic images.
Foo however teaches before the effective filing date of the current invention that an initial scan of a patient is reviewed by the doctor [0038]. The system can be used to determine a future course of action for a patient, including another examination process that is based on previous scans from the patient (this indicates a review of one or more diagnostic images) [0042, 0043]. Notification is made to show a recommended generated next action if the doctor does not have the appropriate equipment or protocol to complete the scanning [0060].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the recommended next step actions of Foo to the system of Okabe/Prokle because it provides better treatment options for the patient. 

Regarding claim 6:
Okabe/Prokle /Foo teaches all of the limitations of claim 5. Okabe further teaches wherein the recommended next action includes a recommendation to generate a report corresponding to the review of the one or more diagnostic images and/or a recommendation to schedule a multi-disciplinary team review corresponding to the exam. ([0100]- a report of the examination process is generated by the system and uploaded for viewing to the user )

Regarding claim 7:
Okabe/Prokle /Foo teaches all of the limitations of claim 5. Okabe however does not teach:
determining the recommended next action based on output from a recommendation model.
Foo however teaches before the effective filing date of the current invention that an initial scan of a patient is reviewed by the doctor [0038]. The system can be used to determine a future course of action for a patient, including another examination process that is based on previous scans from the patient (this indicates a review of one or more diagnostic images) [0042, 0043]. Notification is made to show a recommended generated next action if the doctor does not have the appropriate equipment or protocol to complete the scanning [0060].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the recommended next step actions of Foo to the system of Okabe/Prokle because it provides better treatment options for the patient.  

Regarding claim 12:
Okabe/Prokle teaches all of the limitations of claim 11. Okabe however does not teach:
wherein the next step is determined based on a tracked workflow of the patient prior to initiating the image acquisition.
Foo however teaches before the effective filing date of the current invention that an initial scan of a patient is reviewed by the doctor [0038]. The system can be used to determine a future course of action for a patient, including another examination process that is based on 
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the recommended next step actions of Foo to the system of Okabe/Prokle because it provides better treatment options for the patient. 


Regarding claim 19:
Okabe/Prokle teaches all of the limitations of claim 18. Okabe however does not teach:
wherein the instructions are executable to, output an indication to a user performing the medical imaging via the display, the indication including a recommendation for one or more of a current step and a next step in the medical imaging workflow based on one or more previous tracked workflows of the patient.
Foo however teaches before the effective filing date of the current invention that an initial scan of a patient is reviewed by the doctor [0038]. The system can be used to determine a future course of action for a patient, including another examination process that is based on previous scans from the patient (this indicates a review of one or more diagnostic images) [0042, 0043]. Notification is made to show a recommended generated next action if the doctor does not have the appropriate equipment or protocol to complete the scanning [0060].
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the current invention to include the recommended next step actions of Foo to the system of Okabe because it provides better treatment options for the patient. 

Regarding claim 20:
Okabe/Prokle /Foo teaches all of the limitations of claim 19. Okabe further teaches wherein the instructions are executable to, responsive to a user request, outputting an information window for display on the display device, the information window including additional information related to the medical imaging workflow. ([0149]- Figure 19 shows an expanded view of multiple date and times of exam imaging, showing the picture and report window for each procedure (this is the additional information).)



Conclusion
The following have been considered however have not been used in the above rejections:
WO 2020148757 teaches of establishing a timeline for examinations using statistical analysis
WO 2020172414 teaches of a timeline of a surgical procedure with a recommendation engine to predict specific decision making on the timeline of the procedure

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686